Per Curiam:
Each of these actions is brought to recover damages for breaches of a contract. The contract and the alleged breaches are in all respects similar to those arising in action No. 1, the appeal in which has been argued and is to be decided herewith. Therefore, our opinion in action No. 1 (176 App. Div. 209), in so far as it relates to the causes of action for damages for breaches of contract, applies to and is decisive of the questions arising on these appeals.
It follows that the order in each action should be reversed, with ten dollars costs and disbursements, and motion to vacate the attachment in each action denied, with ten dollars costs, and attachment reinstated.
Present — Clarke, P. J., Laughlin, Scott, Dowling and Page, JJ.
Orders reversed, with ten dollars costs and disbursements, and motions denied, with ten dollars costs, and attachments reinstated.